Bijur, J. (concurring).
Under the original contract between the parties plaintiff’s assignor, the Sloan Company, was to pay a fixed price for the cotton delivered, compressed, at the shipside New Orleans. As the cotton was stored uncompressed at Fort Worth, Tex., it followed necessarily that defendants were to pay the cost of compression and shipment, to New Orleans. ' From the nature of the agreement also, it is evident that it was of no interest to the Sloan Company how large or how small might be. the freight rate to New Orleans which defendants were bound to pay. Plaintiff’s interest under the contract lay solely in having the cotton delivered compressed at the ship-side New Orleans. This then was the situation when the agreement was modified by the letter of defendants to the Sloan Company from which I extract the following: “As I understand you wish the goods shipped to New York and the through rate, according to information received here from Southern Pacific B. R., will be 71$. Therefore, it will be cheaper for you if the goods are shipped on a through bill of lading to New York, than from Fort Worth to New Orleans and then from New Orleans to New York. It would be just as well to ship the goods from Fort Worth on a through bill of lading direct to your customer, and when rendering your invoice I will deduct for the freight from Fort Worth, Texas, to New Orleans, La.”
In response thereto the Sloan Company wrote and wired defendants to ship the cotton to Phillipsdale, R. I. (rather than New York), by cheapest route. The through rate by this route was eighty-five cents, and defendants contend that they were bound to pay only the pro rata portion of that rate, which was apportioned to the carriers for compression and transportation from Fort Worth to New Orleans. When testi*542mony as to the amount so apportioned was tendered by the defendants, the learned judge below excluded it on the ground that it “ cannot have any possible bearing on the question of what you (defendants) are required to deduct under the agreement by which you agree to credit the plaintiff’s assignor with the rate from Fort Worth to New Orleans, ship side.”
As the contract stood originally, the Sloan Company was entitled to demand that the cotton be delivered compressed at the shipside New Orleans. The instruction to defendants to ship the cotton through to Phillipsdale, B. I., manifestly disposed of the requirement that it be delivered at New Orleans as completely as if the plaintiff had directed defendants not to move it at all from Fort Worth, or to ship it to St. Louis or some other point, to which transportation to New Orleans was not involved at all. In other words, the term of the contract requiring delivery at New Orleans and payment by the defendants for compression and carriage to that point as a terminus was abandoned by mutual consent. It would, of course, have béen simpler and better had the parties made an agreement expressly determining their several rights and obligations under the modified agreement, but, in the absence of express provision, we are bound to give the contract a reasonable interpretation and imply those terms which, in the light of all the circumstances, it can be reasonably inferred that the parties intended to impose. The arrangement for the through shipment to Bhode Island was manifestly in the interest of economy and for the benefit of both parties. The Sloan Company had no desire to have the cotton stopped and stored in New Orleans with the necessity on its part of thereafter paying the local rate- from that point to Phillipsdale, B. I., and the defendants, of course, had no interest in the shipment at all except *543to reduce so far as possible the expenses of compression and transportation to the point at which they had agreed to deliver it.
I think, therefore, that the modification expressed hy the parties carried with it the implication that each should pay its appropriate pro rata of the through rate as apportioned between the carriers. Defendants claim that this pro rata for compression and carriage from Fort Worth to New Orleans was fifty-one cents, and the testimony offered by them on that point should have been admitted.
Judgment modified, and, as so modified, affirmed, without costs of this appeal.